Citation Nr: 9911047	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  93-17 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable rating for residuals of a shell 
fragment wound of the left thigh.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from July 1939 to June 
1945.  

The Board notes that the veteran had appealed the denial of 
service connection for residuals of shell fragment wound of 
the left thigh.  Following remand by the Board in July 1995, 
the RO granted service connection for a scar, residual of 
shell fragment wound of the left thigh, rated noncompensable 
from June 1961.  The veteran appealed the disability 
evaluation assigned. In its current status, the case returns 
to the Board following completion of development made 
pursuant to its May 1996 and March 1997 remands.  

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  The Board had concluded that the 
appeal as to that issue was not properly before it, on the 
basis that a substantive appeal had not been filed.  The 
Court remanded the matter to the Board for the issuance of a 
SOC, which would thereby give the appellant another 
opportunity to file a timely substantive appeal.  

In this case, the appellant did file a timely substantive 
appeal concerning the rating to be assigned for the 
disability at issue, and the SOC did provide him with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of a 
noncompensable disability evaluation.  The appellant's timely 
substantive appeal clearly indicated that he knew that the 
appeal was from the RO's initial assignment of a 
noncompensable rating.  The Board observes that the Court, in 
Fenderson, did not specify a formulation of the issue that 
would be satisfactory, but only distinguished the situation 
of filing a NOD following the grant of service connection and 
the initial assignment of a disability evaluation from that 
of filing a NOD from the denial of a claim for increase.  
Moreover, the appellant in this case has clearly indicated 
that what he seeks is the assignment of a higher disability 
evaluation for his service-connected disability.  
Consequently, the Board sees no prejudice to the veteran in 
either the RO's characterization of the issue or in the 
Board's characterization of the issue as one of entitlement 
to the assignment of a compensable disability evaluation for 
residuals of a shell fragment wound of the left thigh.  See 
Bernard v. Brown, 4 Vet. App. 384 (1883).  Therefore, the 
Board will not remand this matter solely for a re-
characterization of the issue in a new SOC.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The service-connected residuals of shell fragment wound 
of the left thigh did not result from a through and through 
injury requiring debridement in service.  

3.  The veteran currently has a minimal scar on the left 
thigh that is not shown to be productive of pain, limitation 
of motion in the affected part, ulceration or adherence to 
underlying structures.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for a shell 
fragment wound of the left thigh have not been satisfied.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59, 
4.71a, 4.118, Codes 7803, 7804, 7805 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected shell fragment wound residuals of the left 
lower extremity.  That is, he has presented a claim that is 
plausible.  I am also satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran.  All relevant facts have been 
properly developed.  The recent examinations provide 
sufficient information to rate the disability in accordance 
with the applicable rating code.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for shell fragment wound residuals of the left thigh in a 
February 1996 rating decision.  A noncompensable rating was 
assigned under 38 C.F.R. § 4.118, Diagnostic Code 7805.  This 
is the veteran's current rating.  Under Diagnostic Code 7805, 
scars are rated on limitation of function of the affected 
part.  

The veteran contends that the shell fragment wound of the 
left thigh resulted in damage to the muscles, ligaments, and 
vascular system in his left lower extremity.  He reports that 
he currently experiences pain and weakness in the left leg 
and has discoloration due to poor circulation, which he 
attributes to the inservice injury.  He has argued that he is 
entitled to a 20 percent rating.  The Board concludes, 
however, that the evidence does not support the assignment of 
a higher disability evaluation.  

A review of the veteran's service medical records shows that 
he was wounded in action in March 1944.  A field medical card 
was completed at that time and the Field Ambulance diagnosis 
was slight penetrating wound of the right thigh from a high 
velocity explosive shell fragment.  On this diagnosis a 
letter "L" indicating left is crossed out and the letter 
"R" indicating right was placed above it. The report 
indicates that the veteran sustained a small fragment wound 
of the left thigh with foreign body.  Other treatment 
reports, dated in March 1944 make reference to cleaning and 
dressing of a shell fragment wound of the right thigh as well 
as fragment removals from the right thigh.  The medical 
examination for separation from service fails to make any 
reference to a left thigh injury or its residuals.  

The report of the April 1991 VA hospitalization shows a 
diagnosis of status post bilateral lower extremity shrapnel 
injuries with surgical repair.  There is no indication that 
that diagnosis was reached by a review of the veteran's 
service medical records, however. 

With respect to the veteran's current disability, I note that 
the clinical reports of record show that the veteran has 
complained of pain and weakness in the left leg.  A September 
1992 VA examination report shows that the veteran had 
myofascial pain syndrome, secondary to shrapnel injury 
bilateral thighs.  He provided a history of injury to both 
thighs during service, and stated that attempts were made to 
remove shrapnel from both sites.  He reported that he 
experienced an increase in symptoms over the past five or six 
years.  He described burning pain, reported that he had been 
receiving trigger point injections without relief.  The 
veteran was noted to use a cane or crutches as well as a 
wheel chair for distance.  The examiner noted that clinical 
examination revealed no obvious disfigurement as a result of 
shrapnel injury.  Moderate limitation of motion due to pain 
was noted in the left knee.  

Records compiled in December 1992 indicated that the presence 
of some type of vascular change was considered as he 
developed pedal edema; however, this condition was not 
observed on the most recent VA examination in July 1997.  

At the July 1997 VA examination, on close inspection, the 
veteran was observed to have a faded non-tender, two 
centimeter wound in the lateral aspect of the left posterior 
side.  The examiner offered the opinion that the veteran's 
left thigh wound was minimal and probably not productive of 
any damage to the lymphatic system, thus ruling out an 
association between the veteran's shell fragment wound 
residuals of the left thigh and ongoing complaints of pedal 
edema.  In addition, the examiner stated that the probability 
is minimal that the pain reported by the veteran is due to 
the left thigh wound.  In particular, the examiner stated "I 
doubt the loss of any muscle groups or nerve damage".  
Furthermore, the examiner stated that it was greatly unlikely 
that the veteran's left knee pain was related to that 
service-connected shell fragment wound.  Finally, the 
examiner expressed the opinion that the veteran's service-
connected shell fragment wound of the left thigh was not 
productive of any motor deficit, thereby indicating that the 
limitation of motion in the left lower extremity was 
attributable to nonservice-connected factors.  The final 
diagnosis included thigh injury with minimal scar on the left 
after wounding in World War II.  

The Board has remanded this case on several occasions to 
obtain information that would indicate whether various 
disabling manifestations, such as pedal edema, are residual 
effects of the service-connected shell fragment wound of the 
left thigh.  Finally, the July 1997 examination report 
indicates that they are not.

As noted above, the RO has assigned a noncompensable rating 
under Diagnostic Code 7805, which is for the disabling 
manifestations of a scar.  The Board concludes that this 
evaluation is supported by the evidence.  Moreover, the Board 
does not find that the evidence would support the assignment 
of a compensable rating under another diagnostic code.  

Concerning Diagnostic Code 7805, the Board notes that the VA 
examiner in 1997 specifically indicated that neither the pain 
nor any limitation of function in the left lower extremity 
was attributable to the shell fragment wound.  Thus, a 
noncompensable rating under Diagnostic Code 7805 is 
appropriate.  Other diagnostic codes for scars provide 
compensable ratings of 10 percent if the superficial scar is 
poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration, see Diagnostic Codes 7803 
and 7804.  Although the veteran has reported pain, he has not 
specifically contended that the scar itself is tender, and 
the scar was described as non-tender at the July 1997 VA 
examination.  

The Board has also considered whether a compensable rating is 
warranted for muscle injury. The Board first notes that the 
regulations regarding evaluation of muscle injuries have been 
revised, effective July 3, 1997.  The diagnostic codes were 
unchanged.  A compensable rating for muscle injury of the 
thigh requires moderate muscle injury.  38 C.F.R. § 4.73, 
Codes 5313-5318 (compare 1997 and 1998).  

Slight changes were made to the relevant portions of the 
pertinent regulation.  Under 38 C.F.R. § 4.56 (1997), 
moderate disability of muscles would result form this type of 
injury: through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment, which are to be considered as of at least 
moderate degree, absence of explosive effect of high velocity 
missile and of residuals of debridement or of prolonged 
infection.  The history and complaint would be service 
department record or other sufficient evidence of 
hospitalization in service for treatment of wound.  The 
record would include consistent complaint on record from the 
first examination forward, of one or more of the cardinal 
symptoms of muscle wounds, particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by injured muscles.  The objective findings would 
include linear or relatively small entrance and (if present) 
exit scars, so situated as to indicate relatively short track 
of missile through muscle tissue; signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, and definite weakness or fatigue in comparative tests.

A moderately severe disability would result from a through-
and through or deep penetrating wound by a high velocity 
missile of small size or large missile of low velocity, with 
debridement or with prolonged infection or with sloughing of 
soft parts, intermuscular cicatrization.  The history would 
include service department or other records showing a 
prolonged period of hospitalization in service for treatment 
of a wound of severe grade and complaints of cardinal 
symptoms of muscle wounds; evidence of unemployability 
because of an inability to keep up with the work requirements 
is to be considered, if present.  Objective findings would 
include entrance and exit scars relatively large and so 
situated as to indicate the track of missile through 
important muscle groups, indications on palpation of moderate 
loss of deep fascia or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscle compared 
with the sound side.  Tests of strength and endurance would 
give positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).  

Under the revised regulation, moderate disability of muscles 
results form this type of injury:  Through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  The history and complaint is of service 
department record or other evidence of in-service treatment 
for the wound.  There is record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  The cardinal signs and symptoms of muscle 
disability are defined at paragraph (c) as loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  The 
objective findings would be entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue.  There would be some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.  38 C.F.R. § 4.56(d)(2) (1998).

Moderately severe disability of muscles would result from 
this type of injury:  Through and through or deep penetrating 
wound by small high velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  The history and 
complaint would be service department record or other 
evidence showing hospitalization for a prolonged period for 
treatment of wound; record of consistent complaint of 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings would be entrance and (if present) exit scars 
indicating track of missile through one or more muscle 
groups. There would be indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side would demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3) (1998).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable stature or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for muscle injuries that were pending on 
July 3, 1997, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.  In this case, the Board concludes that neither the old 
nor the new rating criteria are more favorable; they are 
essentially similar.  

The RO evaluated the disability under a diagnostic code for 
scars, and did not inform the veteran of the change in the 
rating criteria for muscle injury.  As the changes are not 
material in this case, the Board concludes that any lack of 
notice of the revised regulations is not prejudicial to the 
veteran in this case, and that remand for such notice is not 
necessary.  See Bernard v. Brown, 4 Vet. App. 384 (1883)

There is no clear evidence that the veteran suffered either a 
through and through shell fragment wound injury of the left 
thigh or that he underwent debridement.  Moreover, as noted 
above, the presence of any compromise of any muscle group was 
ruled out on the most recent examination that was based on a 
review of the entire clinical record.  Consequently, there is 
no basis for a finding of moderate muscle injury necessary to 
establish entitlement to a compensable schedular rating.  
Also, the veteran has not objectively demonstrated the 
functional loss due to pain that would be equivalent to a 
compensable evaluation.  38 C.F.R. §§ 4.40, 4.45, 4.59; De 
Luca v. Brown, 8 Vet. App. 202 (1995).  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1996) in 
the first instance.  The Board is still obligated to seek out 
all issues that are reasonably raised from a liberal reading 
of documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  In particular, 
I note that the veteran has not required frequent 
hospitalization and has not shown the marked impairment of 
employment that would give rise to consideration of an 
extraschedular rating.  

In view of the foregoing, the preponderance of the evidence 
is against the claim for a compensable rating for residuals 
of a shell fragment wound of the left thigh.  


ORDER

A compensable rating for residuals of a shell fragment wound 
of the left thigh is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

